DOWNEY, Chief Judge,
concurring specially:
This is an interlocutory appeal from an order denying a motion to vacate an order of abatement.
Almost everything said in the briefs regarding what transpired in the court below is de hors the record because we have no record or appendix. Thus, an affirmance is required and ordinarily no opinion would be justified. However, we glean from the briefs that the trial court entered an order abating or continuing this case in the trial court until a decision is rendered in the case of Franklin v. White Egret Condominium, 358 So.2d 1084, pending in this Court. We would assume that either the trial judge or one of the parties, or both, felt a decision in White Egret would assist in the decision of this case. But obviously appellants, as the plaintiffs below, object to the abatement or continuance of their case awaiting the eventual outcome of White Egret and I think they were justified in their objection.
Where one of the parties to pending litigation objects, I do not believe the trial court has the authority, absent some very compelling circumstance (which I am unable to articulate), to abate or continue the case awaiting a decision in another case involving different parties.
Accordingly, I concur in the decision to affirm because the record is inadequate to reach the merits of the appeal.